Upon Motion made this Day by Mr. Parsons as Sollicitor and Counsel on Behalf of the Defendants William Logan, and Lionel Chalmers, It is Ordered that the said Defendants be at Liberty to examin one or more Witnesses Viva Voce at the hearing of this Cause to prove the Execution of a certain Award or Umpirage in Writing bearing Date the Second Day of October One Thousand Seven Hundred and Sixty  made by the Defendant Thomas Smith between the Complainant and the Defendant William Logan and Lionel Chalmers, and also a Bail Peice or recognizance entered into and acknowledged the third Day of March One Thousand Seven Hundred and Sixty three before the Chief Justice of the Court of Common Pleas in this Province by John Deas and the Defendant James Lennox in a certain Cause then and still depending in the said Court wherein the Defendant William Logan is Plaintiff and the Complainant William Stone Defendant saving unto the Complainant all just Exceptions.
Wm Burrows, Master in Chancery
John Troup Register in Chancery